DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed 02/09/2021 and the IDS’s filed 04/22/2021 and 07/13/2022.

Claims 1-12 are pending and being examined.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 2018-0010366 A).
Considering claim 1, Kim teaches a nitrous oxide purification method comprising a step of performing gas separation by introducing a mixed gas containing nitrous oxide into a gas separation membrane comprising a polymer material to cause nitrous oxide to selectively permeate the gas separation membrane (Kim, abstract and [0055]).
Considering claim 8, Kim teaches the mix gas containing nitrous oxide further contains at least one additional gas component selected from nitrogen, oxygen, nitrogen monoxide, nitrogen dioxide, ammonia and water (Kim, [0048], [0053]).
Considering claim 9, Kim teaches the method further comprising a step of performing another gas separation by introducing a permeate gas containing nitrous oxide that has been obtained by the previous gas separation into a gas separation membrane comprising a polymer material to cause nitrous oxide to selectively permeate the gas separation membrane by teaching multiple membranes connected to each other in series (Kim, [0059]).
Considering claim 11, Kim teaches the method further comprising a step of liquefying and distilling a permeate gas containing nitrous oxide that has been obtained by the gas separation (Kim, [0080]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2018-0010366 A) in view of Kanaki et al. (JP 2017-02987 A).
Considering claims 2-4, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for the polymer material is an aromatic polyimide with the claimed formula.
Kim teaches the separation membrane is a conventional polymer separation membrane and it is more preferable to use one containing a polyimide-based polymer resin (Kim, [0055]), he does not explicitly teach an aromatic polyimide with the claimed formula.  
However, Kanaki teaches a gas separation membrane formed with a soluble aromatic polyimide with the claimed formula having improved gas separation performance and improved mechanical property (Kanaki, abstract and claims 1-2).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use a membrane comprising an aromatic polyimide with the claimed formula in Kim’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to use a known polyimide-based polymer membrane for gas separation having improved performance and mechanical property with a reasonable expectation of success.

Claims 5-7 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2018-0010366 A).
Considering claim 5, Kim teaches the concentration of nitrous oxide in the mixed gas containing nitrous oxide is 0.3 to 60 volume% (Kim, [0054]).  A prima facie case of obviousness exists because the claimed range of 5 to 90 volume% overlaps the range taught by Kim (see MPEP §2144.05(I)).
Considering claim 6, Kim teaches the mixed gas containing nitrous oxide is introduced into the gas separation membrane at a pressure of 2 bar to 15 bar (Kim, [0057]).  A prima facie case of obviousness exists because the claimed range of less than 1.5 MPaG overlaps the range taught by Kim (see MPEP §2144.05(I)).
Considering claim 7, Kim teaches the mixed gas containing nitrous oxide is introduced into the gas separation membrane at a temperature of 10°C to 100°C (Kim, [0057]).  A prima facie case of obviousness exists because the claimed range of less than 40°C overlaps the range taught by Kim (see MPEP §2144.05(I)).
Considering claim 12, Kim teaches the recovered and purified nitrous oxide can be used for semiconductor, LCD and OLED processes and the like (Kim, abstract and [0127]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to seal the nitrous oxide purified by the nitrous oxide purification method of claim 1 in a container.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to contain/store the purified nitrous oxide and used for other processes such as semiconductor, LCD and OLED processes with a reasonable expectation of success.

Claim 10 rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 2018-0010366 A) in view of Wang (CN 103357262 A).
Considering claim 10, all of the limitations are met by the prior art referenced in meeting claim 1 limitations except for before introducing the mixed gas containing nitrous oxide into the gas separation membrane, the mixed gas containing nitrous oxide is brought into contact with an aqueous solution including an alkaline compound and thereafter into contact with a molecular sieve.
Kim teaches the method of purifying nitrous oxide comprising a pretreatment process, an adsorption process, a membrane separation process and a distillation process (Kim, [0038]), he does not explicitly teach bringing the mixed gas into contact with an aqueous solution including an alkaline compound and thereafter into contact with a molecular sieve.
Kim teaches removal of impurities such as carbon dioxide, nitrogen dioxide, water vapor or organic hydrocarbons through the use of a sodium hydroxide, calcium hydroxide, or potassium hydroxide adsorbent; the water vapor and the organic hydrocarbons produced by the neutralization adsorption reaction of water vapor and the carbon dioxide or nitrogen dioxide in the adsorption step may be adsorbed onto silica or zeolite (i.e., molecular sieve) (Kim, [0067]-[0069]).  Although Kim teaches adsorption using alkaline materials, he does not explicitly teach the use of an aqueous alkaline solution.  However, Wang teaches using an alkaline solution such as sodium hydroxide to purify a nitrous oxide mixed gas stream followed by a drying stage using a molecular sieve (Wang, last paragraph of description on page 2 of English translation).  Thus, Wang establishes that using an aqueous alkaline solution is equivalent to an alkaline adsorbent relative to nitrous oxide purification.
Therefore, it would have been obvious to one of ordinary skill in the art, to use an aqueous alkaline solution followed by contact with a molecular sieve instead of an alkaline adsorbent followed by contact with a molecular sieve in Kim’s process.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so because such a process is known to be suitable for nitrous oxide purification.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734